PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying his “Second Motion for Reconsideration.” We conclude that the district court did not abuse its discretion in denying Azubuko’s motion to reconsider. See United States v. Winestock, 340 F.3d 200, 204 (4th Cir.2003) (providing standard for Fed.R.Civ.P. 60(b) motions); see also Bogart v. Chapell, 396 F.3d 548, 555 (4th Cir.2005) (providing standard for Fed.R.Civ.P. 59(e) motions). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.